EXAMINER’S COMMENTS
The examiner notes that “D3” listed in the European Examination Report EP 19797750 (listed in the IDS filed on 08/10/2021; hereinafter “EP application”) was not given a patent number designation, a publication number designation, or a non-patent literature designation. After reviewing the EP application in Espacenet, the examiner recognized “D3” to respond to US-PGPUB 2015/0117059 A1. The examiner also found D3 to have been considered in the IDS filed on 03/05/2021 (Cite No. 2 under U.S. PATENT APPLICATION PUBLICATIONS). Therefore, as a matter of clarity, the examiner notes that all references and non-patent literature listed in the IDS filed on 08/10/2021 has been considered.


/KEITH G. DELAHOUSSAYE/Examiner, Art Unit 2875